Citation Nr: 1722867	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  06-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  He also had prior and subsequent service in the United States Army Reserves.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  The Veteran relocated during the pendency of this appeal, and original jurisdiction of the Veteran's claim resides in the VARO in Phoenix, Arizona. 

A hearing was held on June 9, 2009, in Phoenix, Arizona, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2010 and June 2012 the Board remanded the appeal for additional development, which has been completed.  In November 2016 the Board denied the claim for entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a), and remanded the claim for entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16 (b) for additional development., which has been completed.  


FINDINGS OF FACT

The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU, nor have they been shown to preclude him from securing and following a substantially gainful occupation.  




CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in March 2006, April 2010, July 2013, and July 2014.  The claim was last readjudicated in February 2017.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and Social Security Administration (SSA) disability records.  No other relevant records have been identified and are outstanding.  VA examination and opinion reports were obtained.  The examinations evaluated the Veteran's disabilities in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and included a discussion about the Veteran's ability to obtain or maintain substantially gainful employment.  In November 2016 the Board remanded the case with instructions to refer the Veteran's claims to the Director, Compensation Service ("Director"), for the purpose of considering whether an extraschedular evaluation may be assigned under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  In January 2017, an extraschedular evaluation was conducted by the Director for the Veteran's claim for TDIU.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a) (2016).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).

A total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board emphasizes that the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating is inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

The Veteran states that he has not been able to work since 1995 due to his service connected conditions.
Service connection has been established for posttraumatic stress disorder (PTSD), evaluated as 30 percent from May 30, 2003 to July 8, 2010, and 50 percent thereafter.  Service connection is also in effect for chondromalacia patella with synovitis, right knee, evaluated as 10 percent effective May 30, 2003; dislocation of the left AC joint with degenerative joint diseases, rated as 10 percent disabling effective May 30, 2003; and status post right inguinal hernia repair, rated as noncompensably disabling.  The Veteran's combined rating is 40 percent from May 30, 2003, and 60 percent from July 8, 2010.  Therefore, the percentage requirement for a TDIU under 38 C.F.R. § 4.16(a) is not met.  

In January 1994, the Veteran was seen for upper neck and shoulder pain associated with an injury sustained while snowmobiling.  February 1994 treatment notes noted that the Veteran worked in carpentry and his work involved moderate to heavy physical labor.  In March 1994 he was seen for depression and fibromyalgia.  In June 1995 he was diagnosed with somatization disorder and a mood disorder with depressive features.  The clinician noted that the Veteran had a history of head and neck injuries in 1991.  He stopped working in August 1995 due to fibromyalgia.  

While not binding on VA, the Board observes that SSA found, in a decision in 1995, that the Veteran was unemployable due to chronic depression and fibromyalgia, effective May 1995.  A May 1999 evaluation report noted a history of progressive back and neck pain due to a January of 1991 snowmobile accident.  He was at that time apparently working construction which he continued to do up until 1995 when he was diagnosed with fibromyalgia and depression, and it was determined that he was disabled due to both disabilities.  The Veteran reported graduating high school and completing two years of junior college.  He worked as a paramedic for 4 or 5 years before he quit to start working in construction.  The clinician noted that the Veteran's disability stemmed more from psychologic concerns, specifically depression, than any objective physical problems. 

VA mental health treatment notes showed that in June 2004 the Veteran's mood was good and affect was congruent with that assessment.  Judgment and insight appeared average.  There was no evidence of thought disorder, and memory was intact.  He denied suicidal or homicidal ideation.  There was no history of inpatient treatment.  In August 2004, the Veteran stated that his mental health disorder severely affected his interpersonal relationships and had a moderate impact on his ability to function.

On VA hernia examination in August 2004, the examiner noted that that the Veteran developed an inguinal hernia while doing some heavy lifting during service.  He underwent surgical repair with no complications.  He healed well and went back to duty.  The examiner found no limitations from the hernia and repair.  While the Veteran reported that he sometimes experienced soreness, the examiner found no functional or occupational impairment.  The examiner diagnosed a wel1-healed surgical scar from right inguinal hernia repair with no residual.

The Veteran underwent a VA joints examination in September 2004.  The examiner diagnosed right knee chondromalacia of the patella with synovitis and left shoulder acromioclavicular joint separation with degenerative joint disease.  In terms of employability, the examiner found that the Veteran would be considered employable only in sedentary-type fields because of these two conditions.  He would not perform well with repetitive use of his left shoulder and his right knee  or if he had to perform excessive periods of weight bearing.

In a statement in September 2009, the Veteran reported that his knee disorder was worsening and he was barely able to walk around the block.  He indicated that he was unable to work due to knee pain and depression.

On VA joints examination in April 2006, the examiner noted a history of dislocation of the left AC joint, with degenerative joint disease, productive of  intermittent pain in the shoulder working overhead or with weather changes.  The examiner diagnosed a remote, left AC joint, dislocation with residual AC arthritis, crepitus and discomfort.  Concerning the knee, the examiner noted right knee chondromalacia patella with synovitis.  The Veteran complained of pain and stiffness of both knees.  The examiner diagnosed right knee chondromalacia patella with synovitis
A VA examiner in August 2013 determined that the Veteran's mental health disorder, diagnosed as generalized anxiety disorder, a personality disorder not otherwise specified (NOS) and depressive disorder NOS, was productive of occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

On VA examination in August 2013, VA treatment records showed that in July 2012 the Veteran was given a cortisone injection and referred for a right knee MRI. An orthopedic surgeon at that time, following imaging studies, determined that the Veteran did not have remedial orthopedic issues and noted an assessment of bilateral knee pain without objective findings of knee pathology.  The Veteran reported using a cane due to his right knee condition.  The examiner noted no dislocation and there was normal full range of motion the back and all extremities.  There was no pain with movement or to palpation.  Range of motion of the right knee, actively and passively, was from zero to 140 degrees.  There was no lateral, collateral, medial collateral, or cruciate ligament laxity identified.  The Veteran was able to walk on tip toes then on heels, and make a full squat.  Concerning his post-surgical hernia repair, the examiner noted that an abdominal CT taken in August 2010 revealed no abnormalities.  There was no evidence of treatment for any residuals, and the Veteran denied problems or pain related to his previous right inguinal hernia repair.

The examiner noted that the Veteran was a high school graduate with academic training as a certified paramedic.  After service, he reported working in different capacities, including work as a paramedic, rancher, construction worker, construction supervisor, independent contractor building homes, and a consultant to home builders.  He managed his own independent construction company and worked as an independent contractor in the area of home building.  The Veteran reported having excelled in this area of expertise leading him to become a consultant to others home builders.  He last worked in 2000 in construction.  After getting married and becoming a father, he readily admitted to a number of mental health care providers that he would much rather be a full time care giver than work outside the home.  The examiner noted that the Veteran had prior experience, skills and abilities as a home maker, child care provider, cook, house cleaner, laundryman, and family activities director.  Additionally, a review of correspondence in the claims file supported a finding that the Veteran had adequate verbal and written communication skills.  

While the Veteran related having been awarded social security disability benefits for his depression, he also reported working was very difficult due to his lower back and sciatic pain.  The examiner noted that despite the Veteran's subjective complaints of pain, clinically and radiologically there was no tangible evidence to explain his hyperbolic complaints.  Therefore, the Veteran was found to be physically capable of maintaining full time gainful employment in a job of his choosing without limitations or restrictions due to his knees and or past inguinal hernia surgery.

On VA PTSD examination in February 2015, the Veteran reported that he joined the Army after graduation.  After his discharge he worked in construction for approximately 10 to 12 years.  He stopped working when he got social security disability for chronic pain, and had not attempted to return to work, even in a sedentary capacity, since that time.  He had lived in Mexico for the past 15 years because it was more affordable, but maintained regular contact with family members and friends.  The examiner described the Veteran as dressed appropriately with good hygiene.  His eye contact was good.  His speech was within normal limits.  The Veteran's mood was euthymic and his affect was appropriate and unrestricted.  He was oriented and his thoughts were linear and goal directed.  He exhibited no symptoms of formal thought disorder.  He denied suicidal or homicidal ideation.  His memory was grossly intact and he appeared to function in the average range of cognitive abilities.  

The examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  After a review of the Veteran's records in their entirety and a clinical interview of the Veteran, the examiner opined that the Veteran's DSM 5 diagnosis of PTSD did not render him incapable of obtaining and maintaining substantially gainful employment.

In a statements in 2015 and 2016, the Veteran's daughter reported that the Veteran was incompetent for employment since 1995 due to both mental and physical impairments including but not limited to avoidance, withdrawal, nausea, anxiety, anger, irritability, difficulty concentrating, memory loss, distress, fatigue, loss of interest, loss of friendships, isolation, appetite loss and physical pain.  

In an addendum opinion report in April 2015, the VA examiner who conducted the Veteran's PTSD examination in February 2015, noted that the Veteran's PTSD was not productive of any significant cognitive impairment and thus he was capable of comprehending instructions and guidelines, as evidenced by his participation in examinations.  While his irritability, hypervigilance and startle response symptoms, could present some difficulty tolerating noise or large crowds of people, such symptoms wouldn't preclude employment in a calm setting or low stress environment.  Problems with motivation could cause mild to moderate reliability difficulties, however, the Veteran's judgment did not appear impaired and he was capable of maintaining professionalism and dress/grooming standards in the workplace.  Additionally, the Veteran did not appear prone to behavioral extremes. The clinician concluded that that the Veteran was not unemployable.   

In a statement in February 2016, a VA psychiatric nurse reported that the Veteran was unable to work due to symptoms of PTSD.  The statement was not accompanied by a rationale supporting the conclusion reached.  

In a statement also dated in February 2016, a VA social worker noted that the Veteran experienced panic and anxiety when leaving his home, when driving, and engaging in everyday activities such as grocery shopping.  He also endorsed disturbing intrusive memories, flashbacks and psychological distress, which made it difficult to function.  The Veteran's nightmares impaired his sleep causing irritability, low energy and difficulty concentrating.  The social worker opined that these symptoms hindered the Veteran's ability to function at an adequate level and would make it difficult to impossible for him to be employed.

However, treatment records do not support the social worker's findings.  In this regard, the treatment notes show that the Veteran's psychiatric symptoms are effectively managed with medication and outpatient therapy sessions.  Treatment visits in 2013, 2014, 2015 and 2016 reveal no cognitive deficits, mild depression, and mild anxiety related to the PTSD.  There is no evidence of suicidal or homicidal ideations, delusions, hallucinations, or significant functional deficits secondary to PTSD.  There is no evidence of hospitalizations or emergency room visits for PTSD.  

Concerning the service-connected shoulder and knee disabilities, treatment records document complaints of bilateral knee pain for which he uses knee braces, however, these do not show treatment for the right knee or left shoulder.  The evidence does not show any hospitalizations or surgeries for the right knee or left shoulder condition.  The available evidence reveals no complaints of any dysfunction related to the hernia repair.

Finally, the January 2017 Director's advisory opinion also concluded that the available objective medical evidence did not support the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevented all types of gainful employment.  Since there was no overall finding of unemployability, entitlement to an extrascheduler evaluation pursuant to 4.16(b) was not warranted.   The Board has determined that the analysis of the Director's decision is correct in the specific circumstances in this case and agrees with its findings pertaining to the issue of entitlement to a TDIU on an extraschedular basis.  

The Veteran and his daughter are competent to provide testimony or statements relating to symptoms or facts of events that they have observed and are within the realm of personal knowledge.  Although they may sincerely believe that he is unemployable due to his service-connected disabilities, as lay persons, they are not competent to render a medical diagnosis or an opinion concerning unemployability. Layno v. Brown, 6 Vet. App. 465, 469-70   (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

While the Veteran's service-connected disabilities, physical and psychiatric, have been found to cause some impact on his daily functioning, that impact was considered in the scheduler ratings currently assigned.  The Board finds that the evidence of record fails to support a finding that he is unemployable due solely to his service-connected PTSD, right knee chondromalacia patella, left shoulder degenerative joint disease, and right inguinal hernia status post-surgery.  Therefore, the Board finds that the preponderance of the evidence does not show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.  In sum, the criteria are not met for the assignment of a TDIU on an extraschedular basis.  


ORDER

Entitlement to a total disability rating based on individual unemployability due exclusively to service-connected disabilities on an extraschedular basis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


